Filed Pursuant to Rule 424(b)(3) Under the Securities Act of 1933 Registration No: 333-154799 PROSPECTUS DATED JANUARY 29, ADVENTURE ENERGY, INC.243,471Shares ofCommon Stock The Selling shareholders are offering up to 243,471 shares of common stock. The selling shareholders will offer their shares at $0.35 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated price. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs and expenses of this offering. Selling shareholders will pay no offering expenses. As of the date of this prospectus, there is no trading market in our common stock, and we cannot assure you that a trading market will develop. Our common stock is not currently listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. Additionally, auditors have expressed substantial doubt as to our Company’s ability to continue as a going concern. See "Risk Factors" beginning on page. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Page Prospectus Summary 1 Risk Factors 3 Forward-Looking Statements 8 Use Of Proceeds 9 Determination of Offering Price 9 Selling Stockholders 9 Plan of Distribution 11 Description of Securities 11 Interests of Named Experts and Counsel 12 Description of Business 12 Description of Property 17 Legal Proceedings 18 Management’s Discussion and Analysis of Financial Condition and Plan of Operation 19 Management 22 Executive Compensation 22 Certain Relationships and Related Transactions 23 Security Ownership of Certain Beneficial Owners and Management 23 Market for Common Equity and Related Stockholder Matters 24 Indemnification for Securities Act Liabilities 24 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Legal Matters 25 Experts 25 Other Expenses of Issuance and Distribution 25 Indemnification of Directors and Officers 25 Exhibits & Financial Statements 27 Undertakings 27 Signatures 29 2 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "Adventure", "Company", "we," "us," or "our" refer to Adventure Energy, Inc Organization Adventure Energy, Inc . was incorporated on March 28, 2008 in the State of Florida under the name AdventureEnergy, Inc . Our principal executive offices are currently located at 33 6th Street S. Suite 600, St. Petersburg, Florida, 33701. Our telephone number is ( 727 )482-1505 . Our fiscal year-end is December 31. As described below, Adventure Energy is an oil and natural gas company that was incorporated with the objective to engage in exploration, development, and production activities in the Appalachian Basin. The Company focuses primarily on drilling and acquisition of proven developed and undeveloped properties and on the enhancement and development of these properties. We are a development stage business and have had no revenue since our formation. There is currently no public market for our common stock. Since our inception, we have had a net loss of $ 509,734 .
